DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on August 2, 2022. 
Claims 1-2, 13-14, and 17-18 have been amended. 
Claim 4 is canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2022, August 19, 2022, and October 14, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Response to Arguments
Applicant's arguments filed on August 2, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to GRAHAM and KLEIN in combination with ROESE and SAHITA teaches the newly added limitations as shown in the rejections below.
Furthermore, the claim limitation “the application is unaware of the performance of at least a portion of the storage management services performed” is not supported in the specification, and therefore, constitutes new matter, as outlined in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 13, and 17, the claim limitation “the application is unaware of the performance of at least a portion of the storage management services performed” is not supported in the specification, and therefore, constitutes new matter. Although Applicant points to FIG. 1.2, 2, 5.5, [0051], [0082], [00176], and [00194] of Applicant’s specification for support, the cited sections recite “management functionalities may be transparent to applications,” and [0082] of Applicant’s specification recites “the resulting composed information handling system control plane may be unaware of the implementation of these models,” which is different from “the application being unaware of the performance of at least a portion of the storage management services performed.” If Applicant disagrees that the claim limitation of claims 1, 13, and 17 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 2-3, 5-12, 14-16, and 18-20, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ROESE (Pub. No.: US 2015/0381426 A1), hereafter ROESE, in view of GRAHAM (Pub No.: US 2021/0397494 A1), hereafter GRAHAM.
Regarding claim 1, ROESE teaches:
A system for managing composed information handling systems to provide data protection services for data generated by applications hosted by the composed information handling systems, comprising: a processor that executes an application of the applications (ROESE [0019] teaches applications or software executing on a general purpose computer; [0028] also teaches forming a dynamically composed compute node to execute applications; [0034] also teaches allocating dedicated compute, memory, and storage resources from pools to operate the OS and application);
a system control processor manager programmed to: obtain a composition request for a composed information handling system (ROESE [0035] teaches management utility may have visibility into the systems and resources pools, receiving requests from a user; [0037] teaches a workload request may be received at a management utility containing a request or resource requirements for a dynamically composed compute node);
identify at least one compute resource set having compute resources specified by the composition request (ROESE [0037-0038] teach the received workload request may specify hardware requirements for a compute node, where the management utility may consult a catalog or other entity to determine minimum and/or optimal resource requirements for that software; [0039] teaches resources may be allocated from resource pools, and the compute node may include hardware components residing on one or more systems, where the allocated resources may include compute, memory, network, and storage resources);
identify at least one hardware resource set having hardware resources specified by the composition request (ROESE [0037-0038] teach the received workload request may specify hardware requirements for a compute node, where the management utility may consult a catalog or other entity to determine minimum and/or optimal resource requirements for that software; [0039] teaches resources may be allocated from resource pools, and the compute node may include hardware components residing on one or more systems, where the allocated resources may include compute, memory, network, and storage resources);
setup storage management services for managing reads and writes of data to the at least one hardware resource set using an at least one control resource set to obtain logical hardware resources (ROESE [0035] teaches management utility may have visibility into the systems and resources pools, receiving requests from a user, and [0037-0038] teach the management utility may consult a catalog or other entity to determine minimum and/or optimal resource requirements for that software; [0039] teaches resources may be allocated from resource pools, and the compute node may include hardware components residing on one or more systems, where the allocated resources may include compute, memory, network, and storage resources),
wherein the at least one control resource set performs deduplication on data generated by the applications (ROESE [0042] teaches dynamically composed compute nodes allow persistent data to be accessed directly through the compute fabric by any component, which allows data services to be applied to any data in the system, where RAM pages may be written to persistent storage while an application is executed, where these pages are accessible through the compute fabric and may benefit from data services such as deduplication), 
present the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request (see ROESE [0039] above; [0040] also teaches the management utility may monitor the compute node’s health and dynamically allocate resources as necessary, where, for example, additional storage resources may be dynamically added to a compute node that is approaching storage capacity).
ROESE does not appear to explicitly teach the application is unaware of the performance of at least a portion of the storage management services performed by the at least one control resource set.
However, ROESE in view of GRAHAM teaches the limitation (GRAHAM [0045] teaches a system with cloud-based applications allowing for no discernable changes to the client architecture while permitting enhancements in efficiency, scalability, and cost benefit based on reduced cloud interactions, where the client application 31 is unaware of migration of workload among cloud-based resources 26 and application services 24 and/or between cloud-based application service 24 and the client application 31).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROESE and GRAHAM before them, to include GRAHAM’s client architecture in ROESE’s system of dynamically composed compute nodes. One would have been motivated to make such a combination in order to improve efficiency by permitting enhancements in efficiency, scalability, and cost benefit based on reduced cloud interactions as taught by GRAHAM ([0045]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ROESE also teaches A non-transitory computer readable medium comprising computer readable program code (see ROESE claim 9).

Claims 2-3, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ROESE in view of GRAHAM as applied to claims 1, 13, and 17 above, and further in view of SAHITA (Pub. No.: US 2011/0154500 A1), hereafter SAHITA, and KLEIN (Pub. No.: US 2020/0293375 A1), hereafter KLEIN.
Regarding claim 2, ROESE in view of GRAHAM teaches the elements of claim 1 as outlined above. ROESE in view of GRAHAM does not appear to explicitly teach:
making a determination that a central data protection manager is not currently in the system; in response to the determination: identifying additional computing resources to instantiate a central data protection manager; instantiating the central data protection manager using the additional computing resources; registering the at least one control resource set with the central data protection manager, wherein registering the at least one control resource set with the central data protection manager comprises sending a registration request to the central data protection manager; preparing the at least one control resource set to perform storage management services using the central data protection manager.
However, ROESE in view of GRAHAM and SAHITA teaches wherein setting up storage management services for managing reads and writes of data to the at least one hardware resource set using an at least one control resource set to obtain logical hardware comprises: making a determination that a central data protection manager is not currently in the system (ROESE [0037] teaches the management utility may know which hardware components are being used and whom they are allocated to (i.e. aware of whether a central data protection manager is not currently in the system), where [0035] teaches management utility may have visibility into the systems and resources pools, receiving requests from a user, and SAHITA [0028-0030] teach launching P-MAPS (processor-measured application protection service) core in response to a request, which measures and provides protection to application 151, and terminating P-MAPS core in response to a termination);
in response to the determination: identifying additional computing resources to instantiate a central data protection manager; instantiating the central data protection manager using the additional computing resources (ROESE [0037-0038] teach the management utility may consult a catalog or other entity to determine minimum and/or optimal resource requirements for the requested software, and [0039] teaches resources may be allocated from resource pools, and the compute node may include hardware components residing on one or more systems, where the allocated resources may include compute, memory, network, and storage resources, where SAHITA [0030] teaches launching P-MAPS core in response to a request, and [0038] teaches P-MAPS core is instantiated in a trusted way);
registering the at least one control resource set with the central data protection manager; and preparing the at least one control resource set to perform storage management services using the central data protection manager (see ROESE [0037-0039] & SAHITA [0030] & [0038] above, where, in the combination, allocating resources from resource pools to launch P-MAPS core is seen as registering and preparing). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROESE, GRAHAM, and SAHITA before them, to include SAHITA’s application protection module in ROESE and GRAHAM’s system of dynamically composed compute nodes. One would have been motivated to make such a combination in order to avoid jeopardizing security properties of the entire system and provide protection to applications as taught by SAHITA ([0003] & [0023]).
ROESE in view of GRAHAM and SAHITA does not appear to explicitly teach wherein registering the at least one control resource set with the central data protection manager comprises sending a registration request to the central data protection manager.
However, ROESE in view of GRAHAM, SAHITA, and KLEIN teaches the limitation (KLEIN claim 3 teaches registering the allocation option with the data manager by transmitting a registration request indicating the specifications of the selected allocation option, where the data manager receives the registration request and updates an allowance for the client based on the allowance amount specified by the selected allocation option).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of ROESE, GRAHAM, SAHITA, and KLEIN before them, to modify ROESE, GRAHAM, and SAHITA’s dynamically composed compute nodes to register allocation requests with the managing entity as taught by KLEIN. Using the known technique of sending registration requests to the managing entity to provide the predictable result of registering allocation requests with the managing entity of the dynamically composed compute node system in ROESE, GRAHAM, and SAHITA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that ROESE in view of GRAHAM and SAHITA was ready for improvement to incorporate the sending of registration requests to the managing entity as taught by KLEIN.
Regarding claim 3, ROESE in view of GRAHAM, SAHITA, and KLEIN teaches the elements of claim 2 as outlined above. ROESE in view of GRAHAM, SAHITA, and KLEIN also teaches wherein the at least one control resource set comprises a system control processor (ROESE [0057] teaches management utility is disaggregated arbiter 626, which may be a software application running on hardware components). 
Regarding claim 14, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claims 5-8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ROESE in view of GRAHAM, SAHITA, and KLEIN as applied to claims 3, 15, and 19 above, and further in view of PATEL (Pub. No.: US 2021/0117441 A1), hereafter PATEL.
Regarding claim 5, ROESE in view of GRAHAM, SAHITA, and KLEIN teaches the elements of claim 3 as outlined above. ROESE in view of GRAHAM, SAHITA, and KLEIN also teaches:
wherein the system control processor is programmed to: obtain a bare metal communication associated with a write of data from the application (ROESE [0042] teaches the dynamically composed compute nodes allows persistent data to be accessed directly through the compute fabric by any component in a manner that is consistent for all components, allowing data services to be applied to any data in the system, where RAM pages are written to persistent storage while an application is executed, where these pages are written to storage that is accessible through the compute fabric).
ROESE in view of GRAHAM, SAHITA, and KLEIN does not appear to explicitly teach generate data chunks using the data; generate hashes of the data chunks; identify data chunks not included in storage resources of the at least one hardware resource set using the hashes and the central data protection manager; and perform data protection services on the identified data chunks. 
However, PATEL teaches generate data chunks using the data; generate hashes of the data chunks (PATEL [0065] teaches the deduplication engine receives the data and performs chunking operations to generate data chunks and then perform respective hashing operations in order to generate respective data deduplication identifiers, where the hashing operations operate to map each data chunk to its associated data deduplication identifier that is unique for that data chunk; see also [0084] & [0110]);
identify data chunks not included in storage resources of the at least one hardware resource set using the hashes and the central data protection manager; and perform data protection services on the identified data chunks (PATEL [0066] teaches determining whether a data deduplication identifier is stored in a data deduplication database by checking whether the data deduplication identifiers generated are already stored in deduplication mapping tables in the deduplication database, and any “new” data received from the host system that is not duplicative data that is currently stored in the storage system may have its data deduplication identifier generated and stored in the data deduplication database; see also [0085] & [0111]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROESE, GRAHAM, SAHITA, KLEIN, and PATEL before them, to include PATEL’s data deduplication in ROESE, GRAHAM, SAHITA, and KLEIN’s system of dynamically composed compute nodes. One would have been motivated to make such a combination in order to ensure that only data that will actually be stored on the storage system is transmitted to the storage system as taught by PATEL ([0005-0006]).
Regarding claim 6, ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL teaches the elements of claim 5 as outlined above. ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL also teaches:
wherein identifying data chunks not included in the storage resources of the at least one hardware resource set using the hashes and the central data protection manager comprises: sending a request to identify a portion of the hashes associated with data chunks not already stored in the storage resources, wherein the request includes the hashes (see PATEL [0066], [0085], and [0111] as taught above in reference to claim 5, where it is determined whether a data deduplication identifier is stored in a data deduplication database by checking whether the data deduplication identifiers generated are already stored in deduplication mapping tables in the deduplication database, and any “new” data received from the host system that is not duplicative data that is currently stored in the storage system may have its data deduplication identifier generated and stored in the data deduplication database; see also [0113]);
obtaining a message that specifies the hashes associated with the data chunks not already stored in the storage resources (see PATEL [0066], [0085], and [0111] above for the data deduplication identifier for the “new” data generated and stored). 
The same motivation that was utilized for combining ROESE, GRAHAM, SAHITA, KLEIN, and PATEL as set forth in claim 5 is equally applicable to claim 6. 
Regarding claim 7, ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL teaches the elements of claim 5 as outlined above. ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL also teaches:
wherein the data protection services comprises: storing the data chunks in a storage resource of the at least one hardware resource set (PATEL [0112] teaches if it is determined that a data deduplication identifier is not stored in the deduplication mapping table in the deduplication database, the data deduplication system may store the data or data chunk in the storage system);
notifying the central data protection manager of storage locations of the data chunks (see PATEL [0066], [0085], and [0111] as taught above in reference to claim 5, where any “new” data received from the host system that is not duplicative data that is currently stored in the storage system may have its data deduplication identifier generated and stored in the data deduplication database).
The same motivation that was utilized for combining ROESE, GRAHAM, SAHITA, KLEIN, and PATEL as set forth in claim 5 is equally applicable to claim 7.
Regarding claim 8, ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL teaches the elements of claim 5 as outlined above. ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL also teaches:
wherein the data protection services comprises: performing data compression on data generated by applications executing on the at least one compute resource set to generate compressed data chunks (see PATEL [0065], [0084], and [0110] as taught above in reference to claim 5, where the deduplication engine performs chunking operations to generate data chunks and then perform respective hashing operations in order to generate respective data deduplication identifiers, where the hashing operations operate to map each data chunk to its associated data deduplication identifier that is unique for that data chunk);
storing the compressed data chunks in a storage resource of the at least one hardware resource set (see PATEL [0112] as taught above in reference to claim 7);
notifying the central data protection manager of storage locations of the compressed data chunks (see PATEL [0066], [0085], and [0111] as taught above in reference to claim 7).
The same motivation that was utilized for combining ROESE, GRAHAM, SAHITA, KLEIN, and PATEL as set forth in claim 5 is equally applicable to claim 8.
Regarding claim 16, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL as applied to claim 5 above, and further in view of WILLIAMS (Pub. No.: US 2012/0047328 A1), hereafter WILLIAMS.
Regarding claim 9, ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL teaches the elements of claim 5 as outlined above. ROESE in view of GRAHAM, SAHITA, KLEIN, and PATEL does not appear to explicitly teach:
wherein the system control processor is further programmed to: obtain a bare metal communication associated with a read of data from the application; identify storage locations of data chunks associated with the bare metal communication using the central data protection manager; obtain the data chunks from at least one storage resource of the at least one hardware resource set and rebuild the data using the data chunks; and send the data to the application.
However, ROESE in view of GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS teaches wherein the system control processor is further programmed to: obtain a bare metal communication associated with a read of data from the application (WILLIAMS [0045] teaches retrieving the stored data, where ROESE [0042] teaches the dynamically composed compute nodes allows persistent data to be accessed directly through the compute fabric by any component in a manner that is consistent for all components, allowing data services to be applied to any data in the system);
identify storage locations of data chunks associated with the bare metal communication using the central data protection manager; obtain the data chunks from at least one storage resource of the at least one hardware resource set and rebuild the data using the data chunks; and send the data to the application (WILLIAMS [0030] teaches DupC database contains information about duplicated chunks and is used during data retrieval, where [0045] teaches during data retrieval, each entry in the DupC DB includes a field for a cache pointer to indicate where in the cache subject data can be found corresponding to the chunk hash of the entry, where [0046-0057] teach data items 26, 27 are then read from the tape and their respective locations are tracked based on the associated location marks 25 to reconstruct the original subject data stream, where the location of the chunk of subject data is obtained, subject data corresponding to the chunk hash is read from the cache and output).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROESE, GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS before them, to include WILLIAMS’ deduplication using a cache in ROESE, GRAHAM, SAHITA, KLEIN, and PATEL’s system of dynamically composed compute nodes performing data deduplication. One would have been motivated to make such a combination in order to improve the access speed of chunks during deduplication, improving the overall efficiency of data deduplication.
Regarding claim 10, ROESE in view of GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS teaches the elements of claim 9 as outlined above. ROESE in view of GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS also teaches:
wherein identifying storage locations of data chunks associated with the bare metal communication using the central data protection manager comprises: sending a request to identify storage locations of data chunks associated with the bare metal communication; and obtaining a message that specifies the storage locations of the data chunks (see WILLIAMS [0045-0057] as taught above in reference to claim 9, where the location of the chunk is obtained during data retrieval to reconstruct the original subject data stream, where a cache pointer indicates where in the cache subject data can be found corresponding to the chunk hash of the entry).
The same motivation that was utilized for combining ROESE, GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS as set forth in claim 9 is equally applicable to claim 10. 
Regarding claim 11, ROESE in view of GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS teaches the elements of claim 9 as outlined above. ROESE in view of GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS also teaches:
wherein the central data protection manager comprises at least one storage resource, wherein the at least one storage resource comprises storage information (see PATEL FIG. 2 storage system 206 and deduplication database 210, where [0066] teaches storing deduplication mapping table in the deduplication database 210; see also FIG. 4B).
The same motivation that was utilized for combining ROESE, GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS as set forth in claim 9 is equally applicable to claim 11.
Regarding claim 12, ROESE in view of GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS teaches the elements of claim 11 as outlined above. ROESE in view of GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS also teaches:
wherein the storage information specifies the hashes of data chunks stored in the composed system and storage locations associated with the hashes (see PATEL [0068] for data deduplication identifier/data counter tuple for its associated data stored in the deduplication mapping table, and see WILLIAMS [0045-0057] as taught above in reference to claim 9, where the location of the chunk is obtained during data retrieval to reconstruct the original subject data stream, where a cache pointer indicates where in the cache subject data can be found corresponding to the chunk hash of the entry).
The same motivation that was utilized for combining ROESE, GRAHAM, SAHITA, KLEIN, PATEL, and WILLIAMS as set forth in claim 9 is equally applicable to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BERNAT (Pub. No.: US 2019/0384516 A1) – “Dynamically composable computing system, a data center, and method for dynamically composing a computing system” relates to assembling a composite computing node by selecting disaggregated computing hardware resources with respective hardware characteristics meeting requirements of an application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138